Bell, Presiding Judge.
1. The evidence authorized the jury’s general verdict of guilty on the two-count accusation of possessing and selling nontax-paid alcoholic beverages. Sufficient identification and continuity of possession was shown by the State with respect to its Exhibits 1 and 2. The trial court did not err in denying the defendant’s motion for new trial on the general grounds or in admitting in evidence the State’s Exhibits 1 and 2.
2. Although the court in its instructions to the jury did not specifically recite that the defendant was charged in 2 counts but referred only to the substance of Count 2 of the accusation, nevertheless the court instructed that the jury would “have this accusation and warrant which it is based upon out with you. It is not evidence and it is not to be considered by you as evidence, but you are authorized to look to it for a better statement of the contentions of the State.” When considered in its entirety, the court’s charge, in absence *756of requests, was adequate. It covered the issues in the case and was not confusing or misleading to the jury. The mere failure of the court to recite the contents of Count 1 of the accusation (the possession charge), if erroneous, was harmless.

Jordan and Pannell, JJ., concur.

Submitted February 7, 1967 —
Decided April 18, 1967
Rehearing denied May 22, 1967.
Sumner & Boatright, J. Laddie Boatright, for appellant.
Elie L. Holton, Solicitor, for appellee.
The court will not consider arguments in the brief which do not relate to the enumeration of errors.

Judgment affirmed.